


EXHIBIT 10-BBt

LIMITED WAIVER


THIS LIMITED WAIVER dated as of April 29, 2013 (this “Limited Waiver”) is
entered into by and among TECH DATA CORPORATION, a Florida corporation (“Tech
Data”), as collection agent (in such capacity, the “Collection Agent”), TECH
DATA FINANCE SPV, INC., a Delaware corporation, as transferor (in such capacity,
the “Transferor”), LIBERTY STREET FUNDING CORP., a Delaware corporation, as a
Class Conduit and as a Class Investor, CHARIOT FUNDING LLC, a Delaware limited
liability company, as successor by merger to Falcon Asset Securitization Company
LLC, as a Class Conduit and as a Class Investor, THE BANK OF NOVA SCOTIA, a
banking corporation organized and existing under the laws of Canada, acting
through its New York Agency, as a Class Agent and as a Class Investor, JPMORGAN
CHASE BANK, N.A. (successor by merger to Bank One, N.A.), a national banking
association, as a Class Agent and as a Class Investor, and BANK OF AMERICA,
NATIONAL ASSOCIATION, a national banking association, as a Class Investor and as
Administrative Agent, under and in connection with that certain Transfer and
Administration Agreement dated as of May 19, 2000, as last amended by Amendment
No. 18 thereto, dated as of October 31, 2012 (as amended, the “Transfer and
Administration Agreement”), among the parties hereto. All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Transfer and Administration Agreement.


RECITALS


WHEREAS, Tech Data, including in its capacity as the Collection Agent, and the
Transferor (collectively, the “Tech Data Parties”) have informed the
Administrative Agent, the Class Agents, the Class Conduits and the Class
Investors (collectively, the “Waiving Parties”), that (a) Tech Data will restate
and the Transferor may restate some or all of their respective financial
statements for (i) the fiscal years ended January 31, 2011 and January 31, 2012,
(ii) the fiscal quarters ended April 30, 2012, July 31, 2012 and October 31,
2012 (sub clauses (a)(i) and (a)(ii) collectively, the “Prior Financial
Statements”), (b) Tech Data will restate some or all of its financial statements
for the fiscal quarter and fiscal year ended January 31, 2013 (the “Tech Data
2013 Financial Statements”), which were included in the earnings release dated
March 4, 2013, and (c) the Transferor may restate some or all of its financial
statements for the fiscal quarter and fiscal year ended January 31, 2013 (the
“Transferor 2013 Financial Statements” and, together with the Tech Data 2013
Financial Statements, the “2013 Financial Statements”), each to correct
improprieties primarily related to how Tech Data’s United Kingdom subsidiary
reflected vendor accounting (the “Specified Financial Reporting Matters”);


WHEREAS, as a result of the Specified Financial Reporting Matters, Tech Data
filed a Form 12b-25 (Notification of Late Filing) with the Securities and
Exchange Commission (the “SEC”) on April 1, 2013 (the “SEC Filing”), a copy of
which is attached hereto as Exhibit A, indicating it will be unable to produce
the Tech Data 2013 Financial Statements within the time frame required by the
SEC for the filing by Tech Data as part of its Annual Report on Form 10-K;


WHEREAS, the Tech Data Parties have further informed the Waiving Parties that,
as a result of the Specified Financial Reporting Matters, (i) the Transferor
will be unable to deliver to the Waiving Parties the Transferor 2013 Financial
Statements when and as required by Section 5.1(a)(i) of the Transfer and
Administration Agreement, (ii) Tech Data will be unable to deliver to the
Waiving Parties the Tech Data 2013 Financial Statements, together with the
related certificate of its independent certified public accountants when and as
required by Section 5.3(a)(i) of the Transfer and Administration Agreement and
(iii) Tech Data






--------------------------------------------------------------------------------




and the Transferor will be unable to deliver the Compliance Certificates when
and as required by Sections 5.1(a)(iii) and 5.3(a)(iii) of the Transfer and
Administration Agreement;


WHEREAS, the Tech Data Parties have further informed the Waiving Parties that,
as a result of the Specified Financial Reporting Matters, (i) the Transferor
expects that it may be unable to deliver to the Waiving Parties its financial
statements for its fiscal quarter ending April 30, 2013 (the “Transferor
Affected Quarterly Financial Statements”) when and as required by Section
5.1(a)(ii) of the Transfer and Administration Agreement, (ii) Tech Data expects
that it may be unable to deliver to the Waiving Parties its financial statements
for its fiscal quarter ending April 30, 2013 (the “Tech Data Affected Quarterly
Financial Statements” and, together with the Transferor Affected Quarterly
Financial Statements, the “Affected Quarterly Financial Statements”) when and as
required by Section 5.3(a)(ii) of the Transfer and Administration Agreement and
(iii) Tech Data and the Transferor expect that they may be unable to deliver the
related Compliance Certificates when and as required by Sections 5.1(a)(iii) and
5.3(a)(iii) of the Transfer and Administration Agreement;


WHEREAS, the Tech Data Parties have requested that the Waiving Parties (i)
extend the required date of delivery for the Transferor 2013 Financial
Statements required by Section 5.1(a)(i) of the Transfer and Administration
Agreement, (ii) extend the required date of delivery for the Tech Data 2013
Financial Statements and the related certificate of Tech Data’s independent
certified public accountants required by Section 5.3(a)(i) of the Transfer and
Administration Agreement, (iii) extend the required date of delivery of the
Affected Quarterly Financial Statements required by Sections 5.1(a)(ii) and
5.3(a)(ii) of the Transfer and Administration Agreement, (iv) extend the
required date of delivery of the related Compliance Certificates required by
Sections 5.1(a)(iii) and 5.3(a)(iii) of the Transfer and Administration
Agreement, and (v) agree to waive any Termination Events that would otherwise
arise under Sections 7.1(c) or 7.1(d) of the Transfer and Administration
Agreement as a result of any non-compliance with Section 5.1(a)(i), 5.1(a)(ii),
5.1(a)(iii), 5.3(a)(i), 5.3(a)(ii) or 5.3(a)(iii) related to the late delivery
of the 2013 Financial Statements, the potential late delivery of the Affected
Quarterly Financial Statements and the late delivery and potential late delivery
of the related Compliance Certificates;


WHEREAS, the Tech Data Parties have informed the Waiving Parties that, as a
result of the Specified Financial Reporting Matters, (i) certain certifications,
representations and warranties of the Tech Data Parties contained in or made
pursuant to the Transfer and Administration Agreement, past amendments to the
Transfer and Administration Agreement or other Transaction Documents (or any
document delivered in connection therewith) may have been inaccurate when
previously made or may not be accurate if made in the event of any Transfer
under the Transfer and Administration Agreement, (ii) the covenants set forth in
Section 5.1(a), 5.1(e), 5.1(m), 5.3(a), 5.3(c) or 5.3(e) of the Transfer and
Administration Agreement may have been violated, (iii) certain conditions
precedent to the effectiveness of past amendments to the Transfer and
Administration Agreement may not have been satisfied and (iv) certain defaults
or events of default may have occurred under agreements or instruments, executed
by the Tech Data Parties or any Subsidiary of Tech Data, under which
Indebtedness greater than $50,000,000 was created or is governed (collectively,
the “Prior Potential Defaults”);


WHEREAS, the Prior Potential Defaults, if not waived by the Waiving Parties, may
have resulted in or will result in Termination Events under the Transfer and
Administration Agreement, and therefore the Tech Data Parties have requested
that the Waiving Parties agree to waive, and the Waiving Parties have agreed to
waive, any Termination Event under Section 7.1(a), 7.1(b), 7.1(c), 7.1(d),
7.1(e), 7.1(f) or 7.1(j) of the Transfer and Administration Agreement that may
have occurred due to or resulting from the Prior Potential Defaults;



2



--------------------------------------------------------------------------------




WHEREAS, the Tech Data Parties have informed the Waiving Parties that certain
Receivables arising from Contracts where merchandise is sold or services
rendered to Obligors who are Affiliates of Tech Data (the “Affiliate
Receivables”) were omitted or incorrectly reported in Investor Reports, may have
been omitted or incorrectly reported in the Transferor’s and Tech Data’s master
data processing records and may not have been properly legended in the
electronic records of the Transferor and Tech Data (the “Specified Affiliate
Receivables Matters”);


WHEREAS, the Tech Data Parties have informed the Waiving Parties that, as a
result of the Specified Affiliate Receivables Matters, (i) certain
certifications, representations and warranties of the Tech Data Parties
contained in or made pursuant to the Transfer and Administration Agreement, past
amendments to the Transfer and Administration Agreement or other Transaction
Documents (or any document delivered in connection therewith) may have been
inaccurate when previously made or may not be accurate if made in the event of
any Transfer under the Transfer and Administration Agreement, (ii) the covenants
set forth in Section 2.8(a)(y), 2.11, 5.1(e), 5.1(j), 5.1(n), 5.2(h), 5.3(e),
5.3(k) or 6.2(a) of the Transfer and Administration Agreement may have been
violated and (iii) certain conditions precedent to effectiveness of past
amendments to the Transfer and Administration Agreement may not have been
satisfied (collectively, the “Potential Receivables Reporting Violations”);


WHEREAS, the Potential Receivables Reporting Violations, if not waived by the
Waiving Parties, may have resulted in or will result in Termination Events under
the Transfer and Administration Agreement, and therefore the Tech Data Parties
have requested that the Waiving Parties agree to waive, and the Waiving Parties
have agreed to waive, any Termination Event under Section 7.1(a), 7.1(b),
7.1(c), 7.1(d) or 7.1(e) of the Transfer and Administration Agreement that may
have occurred due to or resulting from the Potential Receivables Reporting
Violations;


WHEREAS, Tech Data, as Seller under the Purchase Agreement, has further
requested that each of Tech Data’s Affiliates be designated as Obligors whose
indebtedness is not to be included in the Receivables sold to the Transferor
under the Purchase Agreement, and the Transferor and the Administrative Agent
have agreed to consent to such designation under Section 2.1(a) of the Purchase
Agreement, and the Tech Data Parties and the Waiving Parties have further agreed
that such designation shall be effective immediately;


WHEREAS, in addition to the foregoing, the Tech Data Parties have informed the
Waiving Parties that the Transferor has failed to provide separate entity-level
unaudited financial statements and related Compliance Certificates for the
fiscal quarters ended April 30, 2012, July 31, 2012 and October 31, 2012 when
and as required by Sections 5.1(a)(ii) and 5.1(a)(iii) of the Transfer and
Administration Agreement (the “Specified Transferor Matters”);


WHEREAS, the Tech Data Parties have informed the Waiving Parties that, as a
result of the Specified Transferor Matters, (i) certain certifications,
representations and warranties of the Transferor contained in or made pursuant
to the Transfer and Administration Agreement, past amendments to the Transfer
and Administration Agreement or other Transaction Documents (or any document
delivered in connection therewith) may have been inaccurate when previously made
or may not be accurate if made in the event of any Transfer under the Transfer
and Administration Agreement, (ii) the covenants set forth in Sections
5.1(a)(ii), 5.1(a)(iii), 5.1(a)(iv) and 5.3(a)(iii) of the Transfer and
Administration Agreement were violated and (iii) certain conditions precedent to
effectiveness of past amendments to the Transfer and Administration Agreement
may not have been satisfied (collectively, the “Potential Transferor
Violations”); and


WHEREAS, the Potential Transferor Violations, if not waived by the Waiving
Parties, may have resulted in or will result in Termination Events under the
Transfer and Administration Agreement, and

3



--------------------------------------------------------------------------------




therefore the Tech Data Parties have requested that the Waiving Parties agree to
waive, and the Waiving Parties have agreed to waive, any Termination Events
under Section 7.1(a), 7.1(b), 7.1(c), 7.1(d) or 7.1(e) of the Transfer and
Administration Agreement that may have occurred due to or resulting from the
Potential Transferor Violations.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Waivers. Effective as of the Waiver Effective Date (as defined below), the
Waiving Parties hereby agree to:


(a)    waive, until July 31, 2013, to the extent resulting from the Specified
Financial Reporting Matters: (i) compliance with Sections 5.1(a)(i), 5.1(a)(ii),
5.1(a)(iii), 5.3(a)(i), 5.3(a)(ii) and 5.3(a)(iii) of the Transfer and
Administration Agreement, as applicable, with respect to the 2013 Financial
Statements, the Affected Quarterly Financial Statements and the related
Compliance Certificates and (ii) any Termination Events that would otherwise
arise under Sections 7.1(c) or 7.1(d) of the Transfer and Administration
Agreement with respect to the 2013 Financial Statements, the Affected Quarterly
Financial Statements or the Compliance Certificates as a result of any
non-compliance with Sections 5.1(a)(i), 5.1(a)(ii), 5.1(a)(iii), 5.3(a)(i),
5.3(a)(ii) and 5.3(a)(iii); provided that it is understood and agreed that
failure by Tech Data or the Transferor to deliver their respective 2013
Financial Statements, together with Tech Data’s related certificate of its
independent certified public accountants, and their respective Affected
Quarterly Financial Statements on or before July 31, 2013 in accordance with the
terms of Section 5.1(a)(i), 5.1(a)(ii), 5.3(a)(i) or 5.3(a)(ii), as applicable,
of the Transfer and Administration Agreement, or failure by the Transferor or
Tech Data to deliver their respective Compliance Certificates in accordance with
the terms of Section 5.1(a)(iii) or 5.3(a)(iii), as applicable, of the Transfer
and Administration Agreement shall constitute an immediate Termination Event;


(b)    waive, to the extent resulting from the Specified Financial Reporting
Matters: (i) all breaches of certifications, representations and warranties made
under the Transfer and Administration Agreement, past amendments to the Transfer
and Administration Agreement or other Transaction Documents (or any document
delivered in connection therewith), including, for the avoidance of doubt, any
certifications, representations and warranties made in the event of any Transfer
under the Transfer and Administration Agreement prior to July 31, 2013, (ii) all
Termination Events or Potential Termination Events caused by violations, if any,
of Section 5.1(a), 5.1(e), 5.1(m), 5.3(a), 5.3(c) or 5.3(e) of the Transfer and
Administration Agreement, (iii) the failure to satisfy any conditions precedent
in connection with any past amendments to the Transfer and Administration
Agreement, (iv) any Termination Events that would otherwise arise or have arisen
under Section 7.1(a), 7.1(b), 7.1(c), 7.1(d) or 7.1(e) of the Transfer and
Administration Agreement as a result of non-compliance with any of the items
listed in subclauses (i), (ii) or (iii) immediately above, (v) any Termination
Event that would arise or have arisen under Section 7.1(f) of the Transfer and
Administration Agreement as a result of any default under any Indebtedness that
would have permitted or, would permit, as a result of any breaches by any Tech
Data Party occurring prior to July 31, 2013, the holders of such Indebtedness to
declare such Indebtedness due prior to its stated maturity, as a result of (A)
breaches of information accuracy or compliance obligations, covenants,
conditions precedent, certifications, representations or warranties relating to
the Specified Financial Reporting Matters or (B) any failure to file with the
SEC or deliver to holders of any Indebtedness the 2013 Financial Statements, the
Affected Quarterly Financial Statements (including any related

4



--------------------------------------------------------------------------------




certificates of independent public accountants or compliance certificates) or
any other document required to be delivered in connection therewith, as and when
required by the terms of such Indebtedness resulting from the Specified
Financial Reporting Matters, and (vi) any Termination Event that would or may
have arisen under Section 7.1(j) of the Transfer and Administration Agreement as
a result of materially affecting Tech Data’s ability to perform any of its
waived obligations set forth above; provided that it is understood and agreed
that failure of the Tech Data Parties to deliver restated Prior Financial
Statements and restated 2013 Financial Statements on or before July 31, 2013
(which, in the case of Tech Data, may be provided as part of Tech Data’s Annual
Report on Form 10-K for fiscal year ended January 31, 2013) that are
substantially consistent with the information included in the SEC Filing,
including substantially consistent with the estimates of reduction of
consolidated operating income and consolidated net income set forth in Part IV
of the SEC Filing shall constitute an immediate Termination Event, except as may
be further amended upon mutual agreement between the Tech Data Parties and the
Waiving Parties;


(c)    waive, to the extent resulting from the Specified Affiliate Receivables
Matters: (i) all breaches of certifications, representations and warranties made
under the Transfer and Administration Agreement, past amendments to the Transfer
and Administration Agreement or other Transaction Documents (or any document
delivered in connection therewith), (ii) all Termination Events or Potential
Termination Events caused by violations, if any, of Section 2.8(a)(y), 2.11,
5.1(e), 5.1(j), 5.1(n), 5.2(h), 5.3(e) or 5.3(k) of the Transfer and
Administration Agreement or the duties of the Collection Agent with respect to
Records relating to the Affiliate Receivables under Section 6.2(a) of the
Transfer and Administration Agreement, (iii) the failure to satisfy any
conditions precedent in connection with any past amendments to the Transfer and
Administration Agreement, and (iv) any Termination Events that would otherwise
arise or have arisen under Section 7.1(a), 7.1(b), 7.1(c), 7.1(d) or 7.1(e) of
the Transfer and Administration Agreement as a result of non-compliance with any
of the items listed in subclauses (i), (ii) or (iii) immediately above; and


(d)    waive, to the extent resulting from the Specified Transferor Matters: (i)
all breaches of certifications, representations and warranties made under the
Transfer and Administration Agreement, past amendments to the Transfer and
Administration Agreement or other Transaction Documents (or any document
delivered in connection therewith), (ii) all Termination Events or Potential
Termination Events caused by violations, if any, of Section 5.1(a)(ii),
5.1(a)(iii), 5.1(a)(iv) or 5.3(a)(iii) of the Transfer and Administration
Agreement, (iii) the failure to satisfy any conditions precedent in connection
with any past amendments to the Transfer and Administration Agreement, and (iv)
any Termination Events that would otherwise arise or have arisen under Section
7.1(a), 7.1(b), 7.1(c), 7.1(d) or 7.1(e) of the Transfer and Administration
Agreement as a result of non-compliance with any of the items listed in
subclauses (i), (ii) or (iii) immediately above.


The above waivers do not modify or affect the Tech Data Parties’ obligations to
comply fully with (i) the terms of the Transfer and Administration Agreement
(including, without limitation, Sections 3.1, 3.2, 3.3, 3.4, 5.1, 5.2, 5.3 and
7.1) for any future periods with respect to the Specified Financial Reporting
Matters, the Specified Affiliate Receivables Matters or the Specified Transferor
Matters except as set forth above, or any other duty, term, condition or
covenant contained in the Transfer and Administration Agreement or any other
Transaction Document except as expressly provided herein, (ii) the terms of
Section 5.5 for any past period (including the periods covered by the Prior
Financial Statements and the 2013 Financial Statements) or any subsequent
period, (iii) the obligations of any Tech Data Party to comply with the terms of
any other Indebtedness, it being understood that no Termination Event under
Section 7.1(f) is being waived with respect to any defaults or potential
defaults under any Indebtedness arising subsequent to the restatement of the
Prior Financial Statements or the 2013 Financial Statements (whether or not
relating to Specified Financial

5



--------------------------------------------------------------------------------




Reporting Matters) or arising other than as a result of the Specified Financial
Reporting Matters or (iv) the obligations of any Tech Data Party to comply with
the provisions of the Transfer and Administration Agreement and the other
Transaction Documents relating to Collections of Affiliate Receivables for any
past period (including any period during which there were Potential Receivables
Reporting Violations) or any subsequent period. The above waivers are limited
solely to the specific waivers identified above and nothing contained in this
Limited Waiver shall be deemed to constitute a waiver of any other rights or
remedies the Administrative Agent or any other Waiving Party may have under the
Transfer and Administration Agreement or any other Transaction Document or under
applicable law.


2.    Consent to Waiver for Transaction Documents. The Waiving Parties hereby
consent, as required by Section 5.2(h) of the Transfer and Administration
Agreement, to the entry by the Transferor and Tech Data into a limited waiver
with respect to the Purchase Agreement, the Credit Agreement and the Promissory
Note, which shall be substantially in the form attached hereto as Exhibit B (the
“Transaction Documents Waiver”).


3.    Consent Relating to Affiliate Receivables. Each of the Transferor and the
Administrative Agent hereby consent, as required by Section 2.1(a) of the
Purchase Agreement, and each of the Waiving Parties hereby consent, as required
by Section 5.2(h) of the Transfer and Administration Agreement, to the
designation, effective immediately, of Tech Data’s Affiliates as Obligors whose
indebtedness is not to be included in the Receivables sold to the Transferor
under the Purchase Agreement.


4.    Condition Precedent. This Limited Waiver shall be effective upon receipt
by the Administrative Agent of (i) the counterparts of this Limited Waiver duly
executed by the Tech Data Parties and the Waiving Parties and (ii) the
counterparts of the Transaction Documents Waiver duly executed by Tech Data and
the Transferor (the “Waiver Effective Date”).


5.    Miscellaneous.


(a)    The Transfer and Administration Agreement, and the obligations of the
Tech Data Parties thereunder and under the other Transaction Documents, are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms.


(b)    Both immediately before and after giving effect to this Limited Waiver,
each Tech Data Party represents and warrants to the Waiving Parties that, to its
knowledge: (i) the Specified Financial Reporting Matters will not affect the
value or collectability of the Receivables; (ii) except as provided in clause
(iii) below, any Receivables that, as a result of the Specified Financial
Reporting Matters, may be the subject of restatement or with respect to which
Section 5.1(e) or 5.3(e) may have been violated, were not Eligible Receivables
during any time period affected by the foregoing; (iii) to the extent any
Receivables affected by the correction of previously unadjusted differences as
part of the restatement constituted Eligible Receivables during any relevant
period, such Receivables have been collected or do not currently constitute
Eligible Receivables; and (iv) notwithstanding the Potential Receivables
Reporting Violations, the Tech Data Parties have complied with all other
obligations applicable to the Affiliate Receivables, including without
limitation the other provisions of Section 2.8, the provisions of Sections
5.1(h), 5.1(i), 5.2(a), 5.3(h), 5.3(i) and 5.4(a) and the duties of the
Collection Agent (other than with respect to the Records relating to the
Affiliate Receivables) under Article VI of the Transfer and Administration
Agreement and none of the Potential Receivables Reporting Violations or any
other act or omission of any Tech Data Party relating to the Specified Affiliate
Receivables Matters constitutes, or is expected to constitute, a

6



--------------------------------------------------------------------------------




Termination Event or Potential Termination Event under Section 7.1(h) of the
Transfer and Administration Agreement.


(c)    After giving effect to this Limited Waiver, the Transferor represents and
warrants to the Waiving Parties that (i) except with respect to the Specified
Financial Reporting Matters, the Specified Affiliate Receivables Matters and the
Specified Transferor Matters, the representations and warranties of the
Transferor set forth in Section 3.1 of the Transfer and Administration Agreement
and in each other Transaction Document are true and correct in all material
respects as of the date hereof with the same effect as if made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date, in which case they were true and correct as of
such earlier date and (ii) except with respect to the Specified Financial
Reporting Matters, the Specified Affiliate Receivables Matters and the Specified
Transferor Matters, no event has occurred and is continuing which constitutes a
Termination Event or a Potential Termination Event.


(d)    After giving effect to this Limited Waiver, the Collection Agent
represents and warrants to the Waiving Parties that (i) except with respect to
the Specified Financial Reporting Matters, the Specified Affiliate Receivables
Matters and the Specified Transferor Matters, the representations and warranties
of the Collection Agent set forth in Section 3.3 of the Transfer and
Administration Agreement and in each other Transaction Document are true and
correct in all material respects as of the date hereof with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate solely to an earlier date, in which case they
were true and correct as of such earlier date and (ii) except with respect to
the Specified Financial Reporting Matters, the Specified Affiliate Receivables
Matters and the Specified Transferor Matters, no event has occurred and is
continuing which constitutes a Termination Event or a Potential Termination
Event.


(e)    This Limited Waiver may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Limited Waiver by telecopy shall be effective as an original
and shall constitute a representation that an executed original shall be
delivered.


(f)    The headings of this Limited Waiver are for purposes of reference only
and shall not limit or otherwise affect the meaning thereof.


(g)    THIS LIMITED WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.




[remainder of page intentionally left blank]




    

7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.






TECH DATA FINANCE SPV, INC.,
as Transferor


By:     /s/ Charles V. Dannewitz     
Name: Charles V. Dannewitz
Title: Senior Vice President & Treasurer


TECH DATA CORPORATION,
as Collection Agent


By: :     /s/ Charles V. Dannewitz     
Name: Charles V. Dannewitz
Title: Senior Vice President & Treasurer

Limited Waiver – April 2013



--------------------------------------------------------------------------------




LIBERTY STREET FUNDING CORP.


By: /s/    Jill A. Russo                 
Name: Jill A. Russo
Title: Vice President






THE BANK OF NOVA SCOTIA, as Liberty
Agent and as a Liberty Bank Investor


By:      /s/ Diane Emanuel        
Name: Diane Emanuel    
    Title: Managing Director

Limited Waiver – April 2013



--------------------------------------------------------------------------------




CHARIOT FUNDING LLC


By:    JPMorgan Chase Bank, N.A., its attorney-in-fact


By:      /s/ Corina Mills            
Name: Corina Mills
    Title: Executive Director






JPMORGAN CHASE BANK, N.A, as Falcon Agent
and as a Falcon Bank Investor




By:      /s/ Corina Mills            
Name: Corina Mills
    Title: Executive Director

Limited Waiver – April 2013



--------------------------------------------------------------------------------




BANK OF AMERICA, NATIONAL ASSOCIATION, as
Administrative Agent and as a SUSI Issuer Bank Investor


By:     /s/ Steven Maysonet                    
    Name: Steven Maysonet
    Title: Vice President










 





Limited Waiver – April 2013



--------------------------------------------------------------------------------






EXHIBIT A


 
 
UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION
 Washington, D.C. 20549


FORM 12b-25
NOTIFICATION OF LATE FILING
 
 

 
SEC FILE NUMBER:  0-14625
CUSIP NUMBER:  878237106
 
(Check one):
 
x Form 10-K
o Form 20-F
o Form 11-K
o Form 10-Q
o Form 10-D
 
 
o Form N-SAR
o Form N-CSR
 
 
 
 
 
 
 
 
 
 
 
 
For Period Ended:
January 31, 2013
 
 
o Transition Report on Form 10-K
 
 
 
 
o Transition Report on Form 20-F
 
 
 
 
o Transition Report on Form 11-K
 
 
 
 
o Transition Report on Form 10-Q
 
 
 
 
o Transition Report on Form N-SAR
 
 
 
 
For the Transition Period Ended:
 
 
 
 
 
 
 
 
 

 
 .
 Nothing in this form shall be construed to imply that the Commission has
verified any information contained herein.



PART I — REGISTRANT INFORMATION
 
Tech Data Corporation
Full Name of Registrant


N/A
Former Name if Applicable


5350 Tech Data Drive
Address of Principal Executive Office (Street and Number)


Clearwater, Florida 33760
City, State and Zip Code

 

Limited Waiver – April 2013



--------------------------------------------------------------------------------






PART II — RULES 12b-25(b) AND (c)
 
If the subject report could not be filed without unreasonable effort or expense
and the registrant seeks relief pursuant to Rule 12b-25(b), the following should
be completed. (Check box if appropriate)
  
(a)
The reason described in reasonable detail in Part III of this form could not be
eliminated without unreasonable effort or expense




(b)
The subject annual report, semi-annual report, transition report on Form 10-K,
Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be
filed on or before the fifteenth calendar day following the prescribed due date;
or the subject quarterly report or transition report on Form 10-Q or subject
distribution report on Form 10-D, or portion thereof, will be filed on or before
the fifth calendar day following the prescribed due date; and
 
(c)
The accountant’s statement or other exhibit required by Rule 12b-25(c) has been
attached if applicable.

 
PART III — NARRATIVE
 
State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR,
N-CSR, or the transition report or portion thereof, could not be filed within
the prescribed time period.
Tech Data Corporation (the Company”) has determined that it is unable to file
its Annual Report on Form 10-K (the “Form 10-K”) for the year ended January 31,
2013 within the prescribed time period because it requires additional time to
complete the required financial statements and restatement described below. The
Company cannot predict when it will complete the restatement, but expects that
it will do so beyond the permitted 15-day extension of the prescribed due date
of April 1, 2013.
On March 21, 2013, the Company disclosed in a Current Report on Form 8-K that
the Audit Committee of its Board of Directors, on the recommendation of
management, and after consultation with the Company's independent accountants,
Ernst & Young LLP, concluded that the Company would be required to restate some
or all of its previously issued quarterly and audited annual financial
statements for the fiscal years 2011 and 2012 and some or all of the quarters of
fiscal year 2013, including the financial statements in the Company’s fourth
quarter and fiscal year 2013 earnings release dated March 4, 2013. The Company
anticipates that the restatement will be made to correct improprieties primarily
related to how the Company's U.K. subsidiary reflected vendor accounting.









Limited Waiver – April 2013



--------------------------------------------------------------------------------










PART IV — OTHER INFORMATION
  (1)
Name and telephone number of person to contact in regard to this notification
 
Jeffery P. Howells
 
(727)
 
539-7429
 
(Name)
 
(Area Code)
 
(Telephone Number)
 
 
(2)
Have all other periodic reports required under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of
1940 during the preceding 12 months or for such shorter period that the
registrant was required to file such report(s) been filed? If answer is no,
identify report(s).
 
 
 
 
 
x Yes     No


 
 
 
 
 
 
(3)
Is it anticipated that any significant change in results of operations from the
corresponding period for the last fiscal year will be reflected by the earnings
statements to be included in the subject report or portion thereof?
 
 
 
 
 
 
 
x  Yes     No
 
If so, attach an explanation of the anticipated change, both narratively and
quantitatively, and, if appropriate, state the reasons why a reasonable estimate
of the results cannot be made.

 
As announced by the Company on March 21, 2013, the Company estimates that the
restatement will reduce previously reported consolidated operating income by an
aggregate amount of approximately $30 million to $40 million, and consolidated
net income by an aggregate amount of approximately $25 million to $33 million,
over the three fiscal year periods affected by the restatement. These
preliminary estimates are based on currently available information and are
subject to change during the course of the ongoing investigation of this matter.
While the Company anticipates that there will be changes in its results of
operations for the quarter and fiscal year ended January 31, 2013, it is unable
to present a reasonable estimate of those results at this time.
Forward Looking Statements
The report includes "forward-looking statements" within the meaning of the
federal securities laws and regulations, including those regarding the Company's
intent to restate its prior financial statements, the scope of the restatement,
the estimated impact of the restatement and the expected timing of filing the
restated financial reports. There can be no assurance that the Company's
management, Audit Committee or independent registered public accounting firm
will not reach conclusions that are different from management's preliminary
identification of issues. These statements are subject to risks and
uncertainties, including the risk that additional information relating to the
scope of the improprieties may arise from the ongoing review of this matter, the
risk that the process of preparing the financial statements or other subsequent
events would require the Company to make additional adjustments, the time and
effort required to complete the restatement and the ramifications of the
Company's potential inability to

Limited Waiver – April 2013



--------------------------------------------------------------------------------




timely file required reports. Forward-looking statements reflect management's
analysis as of the filing date of this Notice, and the Company does not
undertake to revise these statements to reflect subsequent developments.

Limited Waiver – April 2013



--------------------------------------------------------------------------------




Tech Data Corporation






(Name of Registrant as Specified in Charter)
has caused this notification to be signed on its behalf by the undersigned
hereunto duly authorized.
 
 
 
 
 
Date
April 1, 2013
 
By
/s/ Jeffery P. Howells
 
 
 
 










Jeffery P. Howells
Executive Vice President and Chief Financial Officer (principal financial
officer)
 
 
 
 
 












Limited Waiver – April 2013



--------------------------------------------------------------------------------






EXHIBIT B


LIMITED WAIVER


THIS LIMITED WAIVER dated as of April 29, 2013 (this “Limited Waiver”) is
entered into between TECH DATA CORPORATION, a Florida corporation (“Tech Data”),
and TECH DATA FINANCE SPV, INC., a Delaware corporation (the “SPV”), in
connection with (i) that certain Receivables Purchase and Servicing Agreement
dated as of May 19, 2000 between Tech Data, as seller, and the SPV, as purchaser
(the “Purchase Agreement”), (ii) that certain Credit Agreement dated as of May
19, 2000 between Tech Data, as borrower, and the SPV, as lender (the
“Receivables Credit Agreement”) and (iii) that certain Promissory Note dated as
of May 19, 2000 by Tech Data, as borrower, in favor of the SPV, as lender (the
“Promissory Note” and, together with the Purchase Agreement and the Receivables
Credit Agreement, the “Transaction Documents”). All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Purchase Agreement or the Receivables Credit Agreement, as
applicable.


RECITALS


WHEREAS, Tech Data has informed the SPV that Tech Data will restate some or all
of its financial statements for (i) the fiscal years ended January 31, 2011 and
January 31, 2012, (ii) the fiscal quarters ended April 30, 2012, July 31, 2012
and October 31, 2012 (sub clauses (i) and (ii) collectively, the “Prior
Financial Statements”) and (iii) the fiscal quarter and fiscal year ended
January 31, 2013 (the “2013 Financial Statements”), which were included in the
earnings release dated March 4, 2013, each to correct improprieties primarily
related to how Tech Data’s United Kingdom subsidiary reflected vendor accounting
(the “Specified Financial Matters”);


WHEREAS, as a result of the Specified Financial Matters, Tech Data filed a Form
12b-25 (Notification of Late Filing) with the Securities and Exchange Commission
(the “SEC”) on April 1, 2013 (the “SEC Filing”), a copy of which is attached
hereto as Exhibit A, indicating it will be unable to produce the 2013 Financial
Statements within the time frame required by the SEC for the filing by Tech Data
as part of its Annual Report on Form 10-K;


WHEREAS, Tech Data has informed the SPV that certain Receivables arising from
contracts where merchandise is sold or services rendered to obligors who are
affiliates of Tech Data were omitted or incorrectly reported in investor reports
required by the TAA (as defined below), may have been omitted or incorrectly
reported in the SPV’s and Tech Data’s master data processing records, and may
not have been properly legended in the electronic records of the SPV and Tech
Data (the “Specified Affiliate Receivables Matters”);


WHEREAS, Tech Data has informed the SPV that, as a result of the Specified
Financial Matters and the Specified Affiliate Receivables Matters, (i) certain
certifications, representations and warranties of Tech Data contained in or made
pursuant to the Transaction Documents (or any document delivered in connection
therewith) may have been inaccurate when previously made or may not be accurate
if made in the future, (ii) certain covenants included in the Transaction
Documents may have been violated, (iii) certain conditions precedent included in
the Transaction Documents may not have been satisfied and (iv) certain defaults
or events of default may have occurred under agreements or instruments relating
to Tech Data’s Indebtedness (collectively, the “Prior Potential Defaults”);


WHEREAS, the Prior Potential Defaults, if not waived by the SPV, may have
resulted in or will result in certain Termination Events under the Purchase
Agreement or defaults under the Receivables Credit






--------------------------------------------------------------------------------




Agreement, and therefore Tech Data has requested that the SPV agree to waive,
and the SPV has agreed to waive, certain Termination Events under the Purchase
Agreement and defaults under the Receivables Credit Agreement that may occur or
have occurred due to or resulting from the Prior Potential Defaults;


WHEREAS, concurrent with the entry into this Limited Waiver, a limited waiver
with respect to the Transfer and Administration Agreement dated May 19, 2000, as
last amended by Amendment No. 18 thereto, dated as of October 31, 2012 (the
“TAA”), will be entered into among Tech Data, the SPV and the Waiving Parties
(as defined therein) (the “TAA Waiver”); and


WHEREAS, the Waiving Parties have consented in the TAA Waiver, as required by
Section 5.2(h) of the TAA, to the entry into this Limited Waiver.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Waivers. Effective as of the Waiver Effective Date (as defined below), the
SPV hereby agrees to:


(a)    waive, to the extent resulting from the Specified Financial Matters: (i)
all breaches of certifications, representations and warranties made under any of
the Transaction Documents, or any document delivered in connection therewith,
including, for the avoidance of doubt, any certifications, representations and
warranties to be made under any of the Transaction Documents prior to July 31,
2013, (ii) all Termination Events caused by violations, if any, of Section
4.3(a), 4.3(d), 4.3(f) or 4.3(h) of the Purchase Agreement, (iii) all defaults
caused by violations, if any, of Section 7(a) or 7(c) of the Receivables Credit
Agreement, (iv) the failure to satisfy the conditions precedent set forth in
Sections 9(a), 9(b) and 9(c) of the Receivables Credit Agreement regarding the
provision of Advances by the SPV, (v) any Termination Events that would arise or
have arisen under Section 6.2(b), 6.2(c), 6.2(d) or 6.2(f) of the Purchase
Agreement as a result of non-compliance with any of the items listed in
subclauses (i) or (ii) immediately above, and (vi) any default that would arise
or have arisen under Section 10(b), 10(c) or 10(d) of the Receivables Credit
Agreement as a result of non-compliance with any of the items listed in
subclauses (i), (iii) or (iv) immediately above; provided that it is understood
and agreed that failure of Tech Data to deliver restated Prior Financial
Statements on or before July 31, 2013 (which may be provided as part of Tech
Data’s Annual Report on Form 10-K for fiscal year ended January 31, 2013) that
are substantially consistent with the information included in the SEC Filing,
including substantially consistent with the estimates of reduction of
consolidated operating income and consolidated net income set forth in Part IV
of the SEC Filing, shall constitute an immediate Termination Event under the
Purchase Agreement and default under the Receivables Credit Agreement, except as
may be further amended upon mutual agreement between Tech Data and the SPV;


(b)    waive, to the extent resulting from the Specified Affiliate Receivables
Matters: (i) all breaches of certifications, representations and warranties made
under any of the Transaction Documents, or any document delivered in connection
therewith, including, for the avoidance of doubt, any certifications,
representations and warranties to be made under any of the Transaction Documents
prior to July 31, 2013, (ii) all Termination Events caused by violations, if
any, of Section 2.1(e), 4.3(d), 4.3(f), 4.3(g) or 4.3(l) of the Purchase
Agreement, (iii) all defaults caused by violations, if any, of Section 7(c) of
the Receivables Credit Agreement, (iv) the failure to satisfy the conditions
precedent set forth in Sections 9(a), 9(b) and 9(c) of the Receivables Credit
Agreement regarding

11



--------------------------------------------------------------------------------




the provision of Advances by the SPV, (v) any Termination Events that would
arise or have arisen under Section 6.2(b), 6.2(c) or 6.2(f) of the Purchase
Agreement as a result of non-compliance with any of the items listed in
subclauses (i) or (ii) immediately above, (vi) any default that would arise or
have arisen under Section 10(c) or 10(d) of the Receivables Credit Agreement as
a result of non-compliance with any of the items listed in subclauses (i), (iii)
or (iv) immediately above, and (vii) any Termination Events under Section 6.2(d)
of the Purchase Agreement or any defaults under Section 10(b) of the Receivables
Credit Agreement that would arise or have arisen as a result of any cross
default under any other indebtedness or obligation for borrowed money that would
permit acceleration thereof as a result of any of the Termination Events,
Unmatured Termination Events, defaults or potential defaults described in
subclauses (v) or (vi) immediately above; and


(c)    waive any right that existed or may exist to terminate the Promissory
Note, provided for in the sixth paragraph thereof, as a result of an event of
default that arose or may arise under the Transaction Documents or the TAA and
occurred as a result of the Specified Financial Matters or the Specified
Affiliate Receivables Matters, which have been waived by the SPV in Section 1(a)
or 1(b) of this Limited Waiver.


Except as expressly provided herein, the above waivers do not modify or affect
(i) Tech Data’s obligations to comply fully with the terms of the Transaction
Documents for any future periods or, other than with respect to the Specified
Financial Matters or the Specified Affiliate Receivables Matters, any other
duty, term, condition or covenant contained in the Transaction Documents or (ii)
the obligation of Tech Data to comply with the terms of any other Indebtedness,
it being understood that no Termination Event under Section 6.2(d) of the
Purchase Agreement or default under Section 10(b) of the Receivables Credit
Agreement is being waived with respect to any defaults or potential defaults
under any Indebtedness arising subsequent to the restatement of the Prior
Financial Statements (whether or not relating to the Specified Financial Matters
or the Specified Affiliate Receivables Matters) or arising other than as a
result of the Specified Financial Matters or the Specified Affiliate Receivables
Matters. The above waivers are limited solely to the specific waivers identified
above and nothing contained in this Limited Waiver shall be deemed to constitute
a waiver of any other rights or remedies the SPV may have under the Transaction
Documents or under applicable law.


2.    Condition Precedent. This Limited Waiver shall be effective upon receipt
by the SPV of (i) the counterparts of this Limited Waiver duly executed by Tech
Data and the SPV and (ii) the counterparts of the TAA Waiver duly executed by
Tech Data, the SPV and the Waiving Parties (the “Waiver Effective Date”).


3.    Miscellaneous.


(a)    The Transaction Documents, and the obligations of Tech Data thereunder,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.


(b)    After giving effect to this Limited Waiver, Tech Data represents and
warrants to the SPV that (i) except with respect to the Specified Financial
Matters and the Specified Affiliate Receivables Matters, the representations and
warranties of Tech Data set forth in Section 4.1 of the Purchase Agreement and
Section 8 of the Receivables Credit Agreement are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date, in which case they were true and
correct as of such earlier date and (ii) except with respect to the Specified
Financial Matters and the Specified Affiliate Receivables Matters, no event has
occurred

12



--------------------------------------------------------------------------------




and is continuing which constitutes a Termination Event under the Purchase
Agreement or a default under the Receivables Credit Agreement.


(c)    This Limited Waiver may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Limited Waiver by telecopy shall be effective as an original
and shall constitute a representation that an executed original shall be
delivered.


(d)    The headings of this Limited Waiver are for purposes of reference only
and shall not limit or otherwise affect the meaning thereof.


(e)    THIS LIMITED WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.




[remainder of page intentionally left blank]




    

13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.






TECH DATA CORPORATION




By:    /s/ Charles V. Dannewitz
Name: Charles V. Dannewitz
Title: Senior Vice President & Treasurer



































































14



--------------------------------------------------------------------------------






TECH DATA FINANCE SPV, INC.




By:     /s/ Charles V. Dannewitz
Name: Charles V. Dannewitz
Title: Senior Vice President & Treasurer







15

